       Case 8:19-cv-00919-MAD-CFH Document 31 Filed 10/18/19 Page 1 of 8




                             CIVIL CASE MANAGEMENT PLAN


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


Charles Kelly, on behalf of himself and all
Others similarly situated,
                                                                          Civil Action No.:
                               Plaintiff,                                   8:19-cv-0919
                                                                           (MAD/CFH)
       - against -

Community Bank, N.A.,

                               Defendant.




IT IS HEREBY ORDERED that, pursuant to Rule 16(b), Federal Rules of Civil Procedure, a
status and scheduling conference will be held in this case before the Honorable CHRISTIAN
F. HUMMEL, United States Magistrate Judge on October 28, 2019, at 9:00 a.m. at the United
States Courthouse, at Room Number 441, Albany, New York.

Counsel for all parties or individuals appearing pro se in the above-captioned action are directed to
confer in accordance with Fed. R. Civ. P. 26(~ with respect to all ofthe agenda items listed below,
no later than twenty-one (21) days before the scheduled Rule 16 Conference. Following that
Rule 26(~ conference, a report of the results of the conference, in the format set forth below, must
be filed with the clerk, no later than seven (7)days prior to the scheduled Rule 16 conference with
the Court. Matters which the Court will discuss at the status conference will include the
following: (insert a separate subparagraph as necessary if parties disagree):

1) JOINDER OF PARTIES: Any application to join any person as a party to this action shall
be made on or before the 30th day of November, 2019.

2) ~1MENDNI~NT OF PLEADINGS: Any application to amend the pleadings to this action
shall be made on or before the 30th day of maJ , 2020.

3)   DISCOVERY: All discovery in this action shall be completed on or before the 30th day
of   July    2020. (Discovery time table is to be based on the complexity of the action)

4) MOTIONS: All motions, including discovery motions, shall be made on or before
the     30th     day of      August             2020          (Non-Dispositive motions
including discovery motions inay only be brought after the parties have complied with
Section IX of General Order #25)

                                                 1                                   3429523.5 10/18/2019
       Case 8:19-cv-00919-MAD-CFH Document 31 Filed 10/18/19 Page 2 of 8



 5) PROPOSED DATE FOR THE COMMENCEMENT OF TRIAL: The action will be
 ready to proceed to trial on or before the _18th      ~of January              , 2021    It
 is anticipated that the trial will take approximately 7 to 10 days to complete. The parties
 request that the trial be held in Syracuse, New York.
(The proposed date for the commencement of trial must be within 18 months of the filing
 date).

6)    HAVE THE PARTIES FILED A JURY DEMAND:                 x (YES)         (NO)



7) DOES TIC COURT HAVE SUBJECT MATTER JURISDICTION? ARE THE
PARTIES SUBJECT TO THE COURT'S JURISDICTION? HAVE ALL PARTIES BEEN
SERVED?

Defendant Community Bank asserts that the plaintiff lacks standing with respect to certain
of the claims in the complaint, and that the Court therefore lacks jurisdiction over- those
claims.

Plaintiff submits that he has been damaged by Community Bank's practices and has
standing.

Community Bank has been served.



8) WHAT ARE THE FACTUAL AND LEGAL BASES FOR PLAINTIFF'S CLAIMS
AND DEFENDANT'S DEFENSES (INCLUDE COUNTERCLAIMS & CROSSCLAIMS, IF
APPLICABLE)?



Plaintiff asserts that Community Bank has charged overdraft fees on transactions that did
not actually overdraw plaintiff's account, and are therefore not authorized under the
contractual agreement between the parties. Plaintiff also asserts that Community Bank has
charged overdraft fees on intrabank transfers between different accounts plaintiff maintains
at Community Bank, and that those fees are not authorized under the contractual agreement
between the parties.



Community Bank denies that it has charged overdraft fees on transactions that did not
overdraw plaintiff's account. Community Bank also denies that the contractual agreements
between the parties do not authorize overdraft fees on intrabank transfers that overdraw
plaintiff's checking account. Community Bank maintains that all of the overdraft fees that
have been charged to plaintiff are authorized under the contractual agreement between the
parties.



                                             2                                3429523.5 10/18/2019
      Case 8:19-cv-00919-MAD-CFH Document 31 Filed 10/18/19 Page 3 of 8




9)   WHAT FACTUAL AND LEGAL ISSUES ARE GENUINELY IN DISPUTE?

       The parties dispute the meaning of the contractual agreements governing plaintiff's
account, and whether they authorize the overdraft fees that have been charged to the plaintiff.




10) CAN THE ISSUES IN LITIGATION BE NARROWED BY AGREEMENT OR BY
MOTIONS? ARE THERE DISPOSITIVE OR PARTIALLY DISPOSITIVE ISSUES
APPROPRIATE FOR DECISION ON MOTION?

     Community Bank maintains that the issues can be narrowed or resolved entirely by
motions under Rule 12(b)(1) and 12(b)(6). The issues in dispute turn on the interpretation
of the applicable contractual documents, which is a question of law for the Court.

       Plaintiff intends to oppose Defendant's Motions, and will move for class certification
and/or for summary judgment at the appropriate tune.




1 1) WHAT SPECIFIC RELIEF DO THE PARTIES SEEK? WHAT ARE THE DAMAGES
SOUGHT?

    Plaintiff seeks declaratory and monetary relief. Plaintiff seeks a declaration that
Community Bank's overdraft practices are wrongful.

     Plaintiff seeks monetary relief by the return of overdraft fees that plaintiff claims were
unlawfully charged.



12) DISCOVERY PLAN:

       A.     Mandatory Disclosures

        The parties will exchange the mandatory disclosures required under Rule
        26(a)(1) at least seven (7) days prior to the date of the Rule 16 conference,
        unless they have obtained prior approval from the assigned Magistrate Judge to
        extend that deadline.

        The parties request that the time for mandatory disclosures be extended to
        November 30, 2019.

                                              3                                 3429523.5 10/18/2019
      Case 8:19-cv-00919-MAD-CFH Document 31 Filed 10/18/19 Page 4 of 8



       B.     Subiects of Disclosure

       The parties jointly agree that discovery will be needed to address the following
subjects:



       Plaintiff intends to seek discovery regarding Defendant's overdraft fee policies,
practices, and disclosures; and the amount of damages suffered by Plaintiff and the
putative classes. Plaintiff disagrees that his "course of dealing" with "other financial
institutions" is a relevant topic of inquiry, as Defendant proposes below.



      Community Banic intends to seek discovery regarding plaintiff's course of
dealing with Community Bank and other financial institutions at which he has held
accounts.




       C.     Discovery Sequence

      Describe the pa~~ties' undef^standing regarding the timing of discovery, and state
whether it is anticipated that discoveNy will be phased to address different issues in stages.

       The parties agree that they will not commence general discovery until Community
Bank's motions under Rule 12 are resolved. However, the parties may immediately serve
and conduct discovery solely related to plaintiff's accounts) at Community Bank, bank fees
assessed on plaintiff's account(s), and the manner and method in which Community Bank
assessed bank fees nn plaintiff's account(s).




       D.     Written Discovery

       Descf•ibe the written discoveNy demands which the panties contemplate serving unde~~
Rules 33, 34 and 36, including when they will be pJ^omulgated, the areas to be covered, and
whethe~~ there is any need for any parry to exceed the number of inteT~~~ogatoT~ies pef~initted
under Rule 33.

        Plaintiff intends to seek discovery regarding Defendant's overdraft fee policies,
practices, and disclosures; and the amount of damages suffered by Plaintiff and the putative
classes.



                                              4                                 3429523.5 10/18!2019
       Case 8:19-cv-00919-MAD-CFH Document 31 Filed 10/18/19 Page 5 of 8



       Community Banlc will serve document demands on plaintiff concerning his dealings with
Community Bank and to identify other financial institutions he has had accounts with.
Community Bank will likely serve subpoenas on other financial institutions plaintiff has had
accounts with to obtain account documents.



        E.     Depositions

       Set fog^th the pa~~ties' expectations regarding depositions, including the appJ~oxin2ate
number^ to be taken, thei~~ location, a genes°al description ~f the deponents, and an
indication ofwhether^ any non~arty,fact depositions aNe anticipated.

      Plaintiff intends to take fact depositions up to the maximum number allowed by the
Federal Rules of Civil Procedure.

      Community Bank intends to conduct the deposition of plaintiff. Community Banl<
may also conduct non-party depositions of other Community Bank depositors.



       F.      Experts

         Set forth d~he pa~~ties' expectations regarding the retention of expe~°ts, and identify
any pa~~ticulai~ issues to be addf~essed by the court conce~°ping the retention and exchange
ofthe information J~egaf~ding experts, including whethef• the pay°ties seek a va~~iance from
the expe~~t disclosu~~e ~egui~~ements ofthe form uniform pretrial scheduling oNder typically
issued by the coin^t (i.e., initial expert disclosure at least ninety days, responsive expert
c~isclosu~~es aC least_fo~~ty,five days, anc~ rebuttal i~epoT~ts due at least thirty days, befo~~e the
close ofdiscoveiy).



       Plaintiff may retain a database expert to review transactional data related to overdraft
       charges; and an expert on the banking industry and customs and practices with respect to
       overdraft charges.

       Community Bank intends to retain a database expert to review transactional data related
       to overdraft charges. Community Bank may also retain an expert on the banking industry
       and customs and practices with respect to overdraft charges. Community Bank may also
       retain a survey expert with respect to depositors' understanding of overdraft practices.



       G.      Electronic Discovery

        Set fo~~th the parties' understanding and expectations ~egai~ding discoveJy of
elect~~onzcally stored information. This description should include any agreements reached


                                                  5                                   3429523.5 10/18/2019
       Case 8:19-cv-00919-MAD-CFH Document 31 Filed 10/18/19 Page 6 of 8



~~alh respect to the retention ofelect~~onically sto~~ed infoNmation and the manner in which it
will be pi^oduced, if~ ~^equested. The paf•ties should also identify any czg~~eenaents i^egczr~ding
the mannef~ in which electronically stored information subject to claims ofp~^ivilege oN ~~~or~k
product p~~otection will be handled, and whethe~~ a court o~~de~~ will be ~^equesteca; either on
stipulation oj~ otherwise, to address this issue. If~ an agreement has been reached on the
entNy ofsuch an o~~deJ~, pNovide a b~~ief descNiption ofthe provisions which will be included
in a pi^oposed os^deN.



       Community Bank maintains that discovery of electronically stored information is not
necessary in this case beyond the transactional records of accounts.

         Upon the commencement of general discovery, Plaintiff will seek electronically stored
information, including emails and other communications and documents, related to the claims in
this litigation.



       H.      Protective Orders

        Ifthe parties anticipate ~°equesting a protective ordef•,from the cou~~t pursuant to Rule
26(c), descj~ibe the basis.fog the J^equest and nature ofthe proposed piotective oT~der.

       A Protective Order will be necessary. The discovery will likely include depositor
information which should be protected from further disclosure.



       I.      Anticipated Issues Requiring Court Intervention

      P~~ovide a b~~ief~ description of any discovery related issues which, the parties
reasonably anticipate, may Nequii~e cou~~t intervention.

       Community Bank believes court intervention may be necessary if plaintiff seeks
discovery of electronically stored information beyond transactional data. Community Bank
maintains that the issues in dispute turn on the Court's interpretation of the contractual
documents, and that other discovery is unnecessary.

       Plaintiff disputes the foregoing. ESI is relevant and reasonably calculated to reveal
evidence needed to support Plaintiff's breach of contract, common law, and GBL 349 claims.




                                                6                                  3429523.5 10/18/2019
        Case 8:19-cv-00919-MAD-CFH Document 31 Filed 10/18/19 Page 7 of 8



 13) IS IT POSSIBLE TO REDUCE THE LENGTH OF TRIAL BY STIPULATIONS, USE
 OF SUMMARIES OR STATEMENTS, OR OTHER EXPEDITED MEANS OF
 PRESENTING EVIDENCE? IS IT FEASIBLE AND DESIRABLE TO BIFURCATE
 ISSUES FOR TRIAL?

      Not at this time.



 14) ARE THERE RELATED CASES PENDING BEFORE THE JUDGES OF THIS
 COURT?

        No



 15) IN CLASS ACTIONS, WHEN AND HOW WILL THE CLASS BE CERTIFIED?

     Plaintiff will move for class certification no later than 8 months after the
 commencement of general discovery.



 16) WHAT ARE THE PROSPECTS FOR SETTLEMENT? Please ci~~cle below the
 pJ°ospecC,foi~ settlement:

             7       out of 10

                 1      2        3    4      5       6      [7]     8      9       10
                 (VERY UNLII<ELY)~ —~ —~ —~ —> —~ ~ —~ —~ --~ —~ —~(LIKELY)

        CANNOT BE EVALUATED PRIOR TO                  Return on Motion to Dismiss (DATE)

        HOW CAN SETTLEMENT EFFORTS BE ASSISTED?
 The parties intend to use a private mediator. Counsel for the respective parties have been
 involved in other litigations regarding overdraft fees and agree that retention of a mediator
 familiar with the issues is the most likely way to reach settlement. The parties agree that
 mediation should not occur until the parties have had the opportunity for limited exchange of
 information consisting of the transactional data.


(Do not indicate any monetary amounts at this time, settlement will be explo~~ed by the
Magistrate Judge at the time of~the initial status conference)

 COMPLETE QUESTION 17 ONLY IF YOUR FILING ORDER COVER SHEET WAS CHECKED AS AN ADR
 TRACK CASE -Subject to Mandatory Mediation under General Order #47.




                                                 7                                 3429523.5 10/18/2019
      Case 8:19-cv-00919-MAD-CFH Document 31 Filed 10/18/19 Page 8 of 8



17) IF YOUR CASE WAS SELECTED AS A QUALIFYING MANDATORY MEDIATION
CASE, CONFIRM THAT YOU HAVE:

       A.     Reviewed General Order #47?
                    YES         NO
       B.     Reviewed the List of Court Approved Mediators available on the NDNY website?
                     YES         NO
       C.     Prepared to discuss with the Court, at the conference, whether your case should be
              opted out of the program.
                      YES         NO
       D.     Discussed the time frame needed to complete Mandatory Mediation?
                       YES      NO




Pursuant to Fed. R. Civ. P. 26(~ a conference was held on October 3, 2019 at 1:00 p.m. and was
attended by:


James Peluso &Jeff Kaliel                   for plaintiffs)

Jonathan B. Fellows &Stuart Richter         for defeildant(s
                                                                                 (Party name)
                                           for defendants
                                                                                (party name)


At the Rule 16(b) conference, the Court will issue an order directing the future proceedings in
this action. The parties are advised that failure to comply with this order may result in the
imposition of sanctions pursuant to Federal Rules of Civil Procedure 16(fj.
Please detach this case management plan form and ,file elects^onically with the Clerk no late°
than seven (7) days in advance ofthe conference date.




                                               g                                 3429523.5 10/18/2019
